261 F.2d 112
G. V. COFFMAN et al.v.CITY OF WICHITA, Kansas, a municipal corporation.
No. 5858.
United States Court of Appeals Tenth Circuit.
Sept. 22, 1958.

Appeal from the United States District Court for the District of Kansas.
Speir, Stroberg & Sizemore, Newton, Kan., for appellants.
Robert B. Morton, Fred W. Aley and Paul J. Donaldson, Wichita, Kan., for appellee.
Before MURRAH, PICKETT and BREITENSTEIN, Circuit Judges.
PER CURIAM.


1
Affirmed in accordance with the views expressed in the trial court's opinion in D.C., 165 F. Supp. 765, without written opinion.